DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Status
2.	Claims 1-21 are currently pending
	Claim Objection and correction to Specification are withdrawn upon amendment
Response to Arguments
3.	Applicant’s arguments with respect to claims 1-21 have been considered but are moot in view of the new ground(s) of rejection.
	Applicant’s representative is encouraged to contact the Office with matter deemed to advance the prosecution.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application does not currently name joint inventors. 
4.	Claims 1-21 are rejected under 35 U.S.C. 103 as being obvious over Moonmo Koo et al., (hereinafter Koo) (US 2021/0211729) in lieu of Prov. # 62/735,152, Sep.23.2018 and Frank Bossen et al., (hereinafter Bossen) (US 2021/0329284) in lieu of Prov. # 62/729,942 and 62/732,454 in view of Jungah Choi et al., (hereinafter Choi) (US 2021/0337206) in lieu of Prov. 62/734,233 and 62/734,266 and further in view of Xiang Li et al., (hereinafter Li) (US 2020/0213606).
Re Claim 1. (Currently Amended) Koo discloses, a method for encoding prediction residues in a video coding system (Abstract), the method comprising: 
receiving input data corresponding to transform coefficients associated with a current transformed block (TB) to be coded at an encoder side (processing at an encoder 10 in Fig.1, the transform coefficients associated with the transform blocks (TB), Par.[0051]); 
5determining initially a maximum value of a remaining number of context-coded bins for the current TB based on a size of a region after zero-out (determining a maximum value of a binarized syntax element being based on regions derived as zero, Par.[0014], [0418]-[0419], as applied to the regions of the transform blocks, per Par.[-359]-[0360] or as performing zero-out conditionally to the remaining region Par.[0385]-[0390] as well for residual signals at intra/inter prediction process, Par.[0397], when the MTS flag ==1, Par.[0398] or, depending on the transform coefficients block size, Par.[0399] and further [0407] with exception/constraints, [0412] and Table 22 etc.); 
encoding transform coefficients of the current TB using context-based coding with a constraint based on the remaining number of context-coded bins (performing entropy coding at unit 190 Fig.2, by applying context adaptive based coding CABAC, CAVALC Par.[0070] with the constraint based on the remaining context bins defined at Par.[0115] having valid coefficients Par.[0219] as the remaining level and sign coding Par.[0251],[0255]-[0258] as restricted at decoding loop Par.[0378],[0387]…), 
wherein a bypass mode is applied instead of a regular context-based coding mode when the remaining number of context-coded bins is smaller than a first 10threshold (applying bypass mode when the region has zero value thus the remaining number of the context bins is smaller than a threshold, Par.[0258],[0370] the transform coefficients identified to have a value “0”, where the number of Sb coefficients decremented by one at n - -, per code in Table 19 Pg.23

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 and being compared with a flag to be  
coded in bypass mode without residual coding, Par.[0414]); and 
providing the coded current TB (encoding the current TB at encoder 190 Fig.2).
However, while Koo teaches about applying the bypass coding to the transform coefficients of zero value within a region, (Par.[0414]) on a second art, according to the code lines in Table 19 Pg.23,

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
),
The art to Bossen explicitly teaches the bypass coding restriction by comparing the number of context-coded bins with a 10threshold as claimed, wherein a bypass mode is applied instead of a regular context-based coding mode when the remaining number of context-coded bins is smaller than a first 10threshold (depicted by the code lines defining a third coding pass performing “bypass” coding of the remainder coefficients in Table 4, Pg.10


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
);
determining initially a maximum value of a remaining number of context-coded bins of one or more coefficient level related syntax elements for the current TB based on a size of a region after zero-out (from code line 6, of the transform block significant coefficients determining by the flag sig_coeff_flag[xC][yC], the non-zero coefficients of a maximum number being smaller than 8 per line, numSigCoeff<8 and the position n, of the last greater than one, determining the absolute value of the remaining coefficients, at coeff_abs_level_remaining[n], as depicted by the cited code lines from Table 2, Pg.8 


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
, wherein the significant coefficients are part of a zero-out region of the TB, Par.[0075]);
	wherein a bypass mode is applied instead of a regular context-based coding mode when the remaining number of context-coded bins is smaller than a first threshold (applying the bypass mode to the remaining number of context coded bins, Par.[0105], where at third pass the abs_remainder is coded in bypass mode, Par.[0109] per code lines

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
at Pg.10 Table 4-cont.),
wherein when a context-coded bin of the one or more coefficient level related syntax elements is coded, the number of remaining number of context-coded bins is decreased by one (it is known and understood in the art that when on context-coded syntax element e.g., out of the maximum number- is coded, the remaining context-coded syntax elements is decreased by one, Par.[0144], Table 4 or by the number of context bins when value 1 uses fewer bins 2 vs. 3, Par.[0147]); and 


Also Choi similarly teaches and describes in detail the restrictions under the bypass coding is applied to the remaining number of coefficient being smaller than a first threshold as in, wherein a bypass mode is applied instead of a regular context-based coding mode when the remaining number of context-coded bins is smaller than a first 10threshold (per the code listed in Table 1, Pg.10 for bypass coding restraint,

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
   );
	The art to Li further explicitly identifies the amended claimed matter reciting, 
determining initially a maximum value of a remaining number of context-coded bins of one or more coefficient level related syntax elements for the current TB based on a size of a region after zero-out (establishing a maximum number of context coded bins of the syntax elements, e.g., at third pass determining the remaining value of the absolute transform coefficient level, abs_remainder, Par.[0119], or Par.[0146],[0147]);
	The ordinary skilled in the art would have find obvious to associate the common application of context coding process, similarly described by the program code associated with the bypass coding reading the same at the lines where the number of sub-block coefficients are below a predetermined value established by a threshold, being set for bypass coding. The combination is deemed predictable at least in view of the identical coding process adopted by the above referenced arts to Koo, Bossen and Choi. 
Furthermore introduced to emphasize the CABAC coding mode claimed, the art to Li explicitly teaches the same coding principles of a CABAC process by which a maximum number of context coded bins is defined for transform coefficients having significant values higher than zero in subblock regions, i.s., other than the zero-out region, to be implemented for the remaining context-coded bins hence complementing the inferred CABAC coding process claimed by the arts to Koo, Bossen and Choi hence obviating the claimed matter as predictable.


The rationale to combine finds support in the Graham factual inquiries necessary to substantiate the above combination, in view of the instant fact case under consideration and in accordance with explaining the conclusion of obviousness in view of the provisions stipulated in MPEP 2143: Basic Requirements of a Prima Facie Case of Obviousness. I.    EXEMPLARY RATIONALES 
    PNG
    media_image7.png
    18
    19
    media_image7.png
    Greyscale
that may support a conclusion of obviousness above evidenced,  including :
    PNG
    media_image7.png
    18
    19
    media_image7.png
    Greyscale

(A) Combining prior art elements according to known methods to yield predictable results [where the CABC context model coding and the principles reducing the coding process by using bypass for the zero coefficients is known and understood in the art]; 
    PNG
    media_image7.png
    18
    19
    media_image7.png
    Greyscale


    PNG
    media_image7.png
    18
    19
    media_image7.png
    Greyscale
(C) Use of known technique to improve similar devices (methods, or products) in the same way [Koo in Table 19, Bossen at Table 4 and Choi at Table 1, use the same coding methods including similar programming code techniques]; 

    PNG
    media_image7.png
    18
    19
    media_image7.png
    Greyscale
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results [each referenced art use the same syntax bynarization coding, flag signaling and the bypass mode for efficient coding];



Re Claim 2. (Previously Presented) Koo, Bossen, Choi and Li disclose, the method of Claim 1, 
Koo teaches about, wherein a target transform coefficient of the current TB outside the region after zero-out is not coded (the transform coefficients outside a region of a binarized syntax element is based on regions derived as zero, Par.[0014], [0418]-[0419], and applied to the regions of the transform blocks, per Par.[0359]-[0360] by performing zero-out conditionally to the remaining region Par.[0385]-[0390] on which residual coding is not performed Par.[0414]).  

Re Claim 3. (Original) Koo, Bossen, Choi and Li disclose, the method of Claim 1, 
Koo teaches about, wherein a width or height of the region after zero-out is clipped to a pre- 15defined value before said determining initially the maximum value of the remaining number of context- coded bins for the current TB (out of length width and height coefficients can be zero-out, i.e., clipped, Par.[0399]).  

Re Claim 4. (Original) Koo, Bossen, Choi and Li disclose, the method of Claim 3, 
Koo teaches about, wherein the pre-defined value corresponds to 32 (a predefined block size value is set at 32, Par.[0136], [0406]).  

Re Claim 5. (Original) Koo, Bossen, Choi and Li disclose, the method of Claim 3, 
Koo teaches about, wherein the pre-defined value corresponds to 16 if MTS (multiple transform set) is allowed for the current TB (limiting the size of transformed coefficient region to 16 when the MTS flag is 1, hence enabled, Par.[0406]-[0408]). 

Re Claim 6. (Original) Koo, Bossen, Choi and Li disclose, the method of Claim 3, 
Koo teaches about, wherein the pre-defined value corresponds to 16 if MTS (multiple transform set) and sub-block transform is allowed for a current block containing the current TB (for regions 16x16 the transform coefficients may be kept only for sub-blocks of 8x8 size, Par.[0406]).  

Re Claim 7. (Original) Koo, Bossen, Choi and Li disclose, the method of Claim 1, 
Koo teaches about, wherein dependency of determining initially the maximum value of the remaining number of context-coded bins for the current TB comprises an area of the region after zero-out (Par.[0418]).  

Re Claim 8. Koo, Bossen, Choi and Li disclose, the method of Claim 7, 
Bossen teaches about, wherein the dependency of said determining initially the maximum value 25of the remaining number of context-coded bins for the current TB comprises the area of the region after zero-out multiplied by a factor equal to 1.75 (a multiplication factor are applied by a scaling factor to recover -by inverse quantization- the transform coefficients, Par.[0035],[0061], where the specific multiplier value of 1.75 is considered a user’s choice thus obvious in view of the prior art since the specification does not define a novel transformation other than a topical multiplier applied among other values to the coefficient reconstruction). 
 
	Re Claim 9. (Currently Amended) This claim represents the method for decoding prediction residues in a video coding system being performed at the decoding loop of the encoding method of claim 1, hence it is rejected on the same evidentiary probe mutatis mutandis.

Re Claim 10. (Original) This claim represents the method for decoding prediction residues in a video coding system being performed at the decoding method of claim 2, (Koo: where the AMT or EMT used in residual coding is not parsed Par.[0135] in case where it is established that the zero-out coefficients are not coded hence consequentially are not being parsed at the decoder site) thus it is rejected on the same evidentiary probe mutatis mutandis.


	Re Claim 11. Previously Presented) This claim represents the method for decoding prediction residues in a video coding system being performed at the decoding loop of the encoding method of claim 3, hence it is rejected on the same evidentiary probe mutatis mutandis.

Re Claim 12. (Currently Amended) This claim represents the method for decoding prediction residues in a video coding system being performed at the decoding loop of the encoding method of claim 4, hence it is rejected on the same evidentiary probe mutatis mutandis.

Re Claim 13. (Currently Amended) This claim represents the method for decoding prediction residues in a video coding system being performed at the decoding loop of the encoding method of claim 5, hence it is rejected on the same evidentiary probe mutatis mutandis.

Re Claim 14. (Original) This claim represents the method for decoding prediction residues in a video coding system being performed at the decoding loop of the encoding method of claim 6, hence it is rejected on the same evidentiary probe mutatis mutandis.

Re Claim 15. (Original) This claim represents the method for decoding prediction residues in a video coding system being performed at the decoding loop of the encoding method of claim 7, hence it is rejected on the same evidentiary probe mutatis mutandis.

Re Claim 16. (Currently Amended) This claim represents the method for decoding prediction residues in a video coding system being performed at the decoding loop of the encoding method of claim 8, hence it is rejected on the same evidentiary probe mutatis mutandis.

Re Claim 2017. Koo, Bossen, Choi and Li disclose, the method of Claim 15, 
Koo teaches the zero-out of coefficients according to size constraints, wherein the dependency of said determining the maximum value of the remaining number of context-coded bins for the current TB further comprises the area of the region after zero-out by 7 (zero-out coefficients Par.[0386]-[0390], and restricted to the maximum size Par.[0397]-[0400]) 
Bossen teaches about, and then right-shifted by 2 (where in binary arithmetic shifting right by two (2) represents a division by 2 operation  Par.[0004]-[0006]).
It would have been obvious to the ordinary skilled to interpret the combined arts of Koo and Bosen to apply the factoring by two to the maximum value of the remaining number of context coded bins of the current transform block, TB, of the area comprising the zero-out coefficients is sought during reconstruction of the block.  

Re Claim 18. (Original) Koo, Bossen, Choi and Li disclose, the method of Claim 17, 
Bossen teaches about, wherein the factor can be different for luma TB and chroma TB (the factor may be different for luma and chroma transform block TB, according to the scaling factors, Par.[0034], for e.g., color components [0061]).  

Re Claim 19. (Currently Amended) This claim represents the decoding apparatus implementing the method for decoding prediction residues in a video coding system being performed at the decoding loop of the encoding method of claim 9, hence it is rejected on the same evidentiary probe mutatis mutandis.

Re Claim 20. (Currently Amended) This claim represents the method for decoding prediction residues in a video coding system being performed by the decoding method of claim 9 disclosed by Koo, Bossen, Choi and Li, where the additional limitations below are taught at least by Koo as reciting;
determining a last significant CG (Coefficient Group) index for transform coefficients associated with the current TB to be decoded at a decoder side (decoding at the prediction loop, Par.[0414]-[0417] and TB index identified at [0423]-[0427]); 
determining initially a maximum value of a remaining number of context-coded bins of one or more coefficient level related syntax elements for the current TB based on the last significant CG index (Koo: one or more coefficient level syntax elements Par.[0418]); hence the claim is rejected on the same evidentiary probe mutatis mutandis.

Re Claim 21. (Original) This claim represents the method for decoding prediction residues in a video coding system being performed at the decoding loop of the decoding method of claim 15, hence the claim is rejected on the same evidentiary probe mutatis mutandis.



Conclusion
5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DRAMOS KALAPODAS whose telephone number is (571)272-4622.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DRAMOS . KALAPODAS
Primary Examiner
Art Unit 2487

/DRAMOS KALAPODAS/